gi ,77 X/dl

sDear honorable Clerk, please file all 3 of these critical documents.
They were all placed into the prison mail system("PrischMailboleule
") on Friday,'Feb; 20th, before lO:OO O:Clock AM. I'm sure they will

sit in the prison mailbox over the weekend, then on momnday,

they should be logged out and mailed out. Mail does not move

around here on the weekends.

I will have a familly member come and purchase time filed stamped
copies soon. THANKYOU. -

PS: I RECEIVED YUUR CARD NUTTCE THRT YUU RECIEVED MY'WRIT ON FEB-lOth, 2915
Weri£kdde by¢nisonlmdlroom. ' ~

_ DESMOND L DET

 

w F.:a=cen.'so m
.,,‘..J!,:=;'.T £:'" CR}MINAL APPEALS

m 27 2015
Ab¢!Am,Clerk

coURT oF cRIMINAL APPEALS wRIT No. wR_32,778_01
TARRANT coNTY, TX. wRIT #C-396-010272-1152016-A

EX PARTE

IN THE COURT OF CRIMINAL APPEALS
OF TEXAS, IN AUSTIN, TX.

¢O’)¢O'>¢O'¢\¢O'>W>

DESMOND LEDET

APPLICANT'S HUMBLE REQUEST THAT THE COURT OF CRIMINAL APPEALS

WILL DO A THORDUGH EXAMINATION.OF THE WRIT, THE RECORD, ALL EX-

HIBITS, ALL AFFIDAVITS, ETC. AND THE APPLICABLE LAW DE NOVO AND
MAKE IT'S OWN CORRECT FACT FINDINGS AND LEGAL CONCLUSIONS.

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

I, Desmond Ledet, Applicant in the above said cause, do here-
by respectfully request that the honorable Court of Criminal Ap-
peals will do a thorough examination of mv writ, the record, all
attached exhibits(police reports, affidavits, etc.). And that
this Court would severely scrutinize the trial court's adopted
findings of fact and conclusions of law presented to this Court.
They are inaccurate, misleading, and incorrect on every ground.

I have been denied DUE PROCESS by the trial court and a fair op~
portunity to be heard. The trial court's finding are incomplete
. In regards to my public trial grounds,(#l-#4) the findings and
conclusions do not even cite one case law/precedent from this
honorable Court. In regards to my Ground #29,_the police reports
, etc. attached to my writ do prove the complainant has convict-
ions(See "State's Proposed...Findings...Conclusions" p.lO, U58, &
U59; and p.20, U66, & 67) and the State misled the jury regard-.'
ing the alleged victims credibility. I_QBJECT TO THE ERRONEOUS
FINDINGS THAT STATE OTHERWISE AND PLEAD WITH THISCOURT TO KEVIEW

POLICE REPORTS AND GROUND #29 DE NOVO. ALSO #27, & &28.

p.i of 3

The same goes for all of my Grounds.

The trial court‘s adopted findings, regarding Ground #33 al-
so mislead this court, that in Ground #33 I only complained that
"...Hon. Fortinberry failed to "reguest that the State provide
favorable evidence prior to trial." The State has entirely left
out the true fullness Of what I did raise in mv failure to pre-
pare for trial ground #33. Specifically in that Ground I asserts
ed in part: d

n "...SeCOnle HE DID NOT MAKE ANY REOUEST TO THE STATE FOR EVI-

DENCE FAVORABLE TO THE APPLICANT OR ATTEMPT TO DISCOVER ANY SUCH

 

EVIDENCE ON HIS OWN.“ AS A RESULT HE COULD?NOT PROTECT APPLICANT-

 

'S RIGHT TO A FAIR TRIAL:" Application} p.14 §§